Citation Nr: 0519229	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1982 to 
June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran subsequently perfected this appeal.  

A RO hearing was held in May 2004 and a videoconference 
hearing was held before the undersigned in February 2005.  
Transcripts of these hearings are associated with the claims 
folder.  

The Board notes that the veteran also perfected an appeal 
with regard to the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a lumbar spine disability.  At the RO hearing, the 
veteran indicated that he wished to drop the issue of service 
connection for a lumbar spine disability.  As the issue was 
withdrawn on the record at the hearing, it is no longer for 
consideration by the Board.  See 38 C.F.R. § 20.204(b) 
(2004).  

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  No further notification or development action is required 
with respect to the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a cervical spine disability.  

2.  In March 2000, the RO denied service connection for a 
cervical spine disability (characterized as herniated disc at 
C5-C6).  The veteran did not appeal this decision within one 
year of being notified.  

3.  Evidence added to the claims folder since the March 2000 
rating decision includes private medical records suggesting a 
relationship between the veteran's cervical spine disability 
and his active military service; this evidence is new, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied service 
connection for a cervical spine disability (characterized as 
herniated disc C5-C6), is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)).  

2.  New and material evidence has been submitted since the 
final March 2000 rating decision and the claim of entitlement 
to service connection for a cervical spine disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In light of the favorable decision to reopen the veteran's 
claim for service connection for a cervical spine disability, 
further notification or development action with regard to the 
new and material issue would serve no useful purpose and is 
not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

In March 2000, the RO denied service connection for a 
herniated disc at C5-C6, essentially finding that the claim 
was not well-grounded (an outdated standard today) because 
service medical records were negative for evidence of a 
herniated disc of the cervical spine and there was no 
evidence of the claimed condition and its possible 
relationship to service.  The veteran was notified of this 
decision by letter dated in March 2000.  The veteran did not 
appeal this decision within one year of being notified and it 
is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999) (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004)).  

In February 2003, the veteran requested that his claim for 
service connection be reopened based on the new duty to 
assist law.  By letter dated in March 2003, the RO 
essentially advised the veteran that his request did not meet 
the criteria for readjudication of not well-grounded claims 
pursuant to the VCAA and, consequently, he must submit new 
and material evidence to reopen his claim.  Notwithstanding, 
in April 2003 the RO issued a rating decision denying the 
veteran's claim for service connection for a cervical spine 
disability on the merits and without consideration of the new 
and material requirements.  

As discussed, the March 2000 rating decision is final.  It is 
an initial requirement of the Board to ascertain whether new 
and material evidence has been presented.  See 38 U.S.C.A. 
§ 5108 (West 2002).  The Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  The Board's consideration of 
this threshold issue does not prejudice the veteran as his 
claim for service connection is reopened herein.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The veteran's claim to reopen was received in February 2003.  
For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the March 2000 rating decision, relevant 
evidence in the claims folder included the veteran's service 
medical records and various private records.  Service medical 
records indicate the veteran was admitted to the hospital on 
April 8, 1983.  He had been involved in an altercation and 
kicked in the head and neck.  He complained of neck pain and 
x-rays were taken to rule out a C5-6 fracture.  There was no 
obvious defect on cervical spine series and the veteran was 
discharged on April 11, 1983 with a diagnosis of cervical 
strain.  On examination in April 1986, the veteran's spine 
was reported as normal on clinical evaluation.  Private 
medical records from Dr. J.M. indicate the veteran was 
treated in 1989 for a work related injury and minimal disc 
herniation at C5-6.  

Since the March 2000 final rating decision, various evidence 
has been added to the claims folder.  This includes an April 
2002 statement from Dr. J.M. that the veteran's "neck 
problems are perhaps related to his initial neck injury that 
occurred in the service in 1983" and a January 2003 
statement from Dr. J.M. indicating that "[a]ccording to the 
history I have, his continuing neck problems are related 
directly to a neck injury that he sustained in Germany while 
in the Army in 1983."  

The foregoing evidence is new, as it was not previously 
considered.  For the purposes of reopening the claim, this 
evidence is presumed credible, see Justus, supra, and on 
review, the Board finds that it is material.  It relates to 
an unestablished fact necessary to substantiate the claim in 
that it suggests the veteran's current cervical spine 
disability is related to his military service.  This evidence 
is not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim for service connection for a cervical spine 
disability is reopened.  


ORDER

The veteran's claim for service connection for a cervical 
spine disability is reopened.  


REMAND

Since service connection for a cervical spine disability has 
been reopened, the Board must consider the merits of the 
claim.  The next step for the Board in this case is to assess 
the new and material evidence in the context of the other 
evidence of record and make new factual determinations.  On 
review, the Board finds that additional development is 
needed.  See 38 C.F.R. § 3.159(c) (2004).  

Information in the claims folder indicates that the veteran 
injured his neck while working heavy construction in 1989 and 
that he received workman's compensation.  The veteran also 
injured his low back in a work-related accident in April 1998 
and evidence of record indicates he has a claim with the 
Department of Labor.  On review, it is unclear whether all 
medical records relating to these incidents have been 
obtained.  

Information in the claims folder also indicates that the 
veteran was awarded benefits from the Social Security 
Administration (SSA) in July 2000 and that he has been under 
a disability as defined by the Social Security Act since July 
1998.  On review, complete records regarding the award of SSA 
benefits have not been obtained.  

At the RO hearing, the veteran reported that he receives 
primary care treatment at the VA in Biloxi.  At the February 
2005 videoconference hearing, the veteran reported that the 
VA surgeon in Biloxi has him on call for surgery.  On review, 
VA records were most recently obtained in July 2004.  Thus, 
additional VA records should be requested.  

Service medical records indicate that the veteran was treated 
for neck pain due to injury during service.  The claims 
folder also contains private medical records suggesting that 
the veteran currently has a cervical spine disability related 
to his active military service.  The veteran has not had a VA 
examination in connection with his reopened claim to 
ascertain the probable etiology of his current cervical spine 
disability and on review, the Board finds that the 
requirements for a VA examination are sufficiently met.  See 
38 C.F.R. § 3.159(c)(4) (2004).   

Accordingly, this case is REMANDED as follows:

1.  The RO should contact the veteran and 
request that he provide medical records 
associated with any workman's 
compensation claim related to his 1989 
neck injury, or that he provide 
authorization for the release of these 
records.  Any records he has regarding 
his Department of Labor claim and his SSA 
claim would also be helpful, as it would 
avoid the need for the RO to obtain these 
records and accelerate the development of 
the veteran's claim. 

Upon receipt of any appropriate 
authorization, the RO should request 
these records (if needed).  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should request medical records 
from the Department of Labor pertaining 
to the veteran's April 1998 work-related 
back injury.  All records obtained should 
be associated with the claims folder.  

3.  The RO should request the following 
records concerning the veteran from SSA: 
all medical records upon which a July 
2000 award of disability benefits was 
based.  All records obtained should be 
associated with the claims folder.  

4.  The RO should obtain the veteran's 
medical records regarding treatment for 
his cervical spine disability from the VA 
medical center (VAMC) in Biloxi for the 
period from July 2004 to the present.  
All records obtained should be associated 
with the claims folder.  

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the probable etiology of any 
currently diagnosed cervical spine 
disability.  All required tests and 
studies should be performed.  The claims 
folder must be available for review in 
connection with the examination.  

The examiner is requested to review the 
claims folder in detail and to provide an 
opinion as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed cervical spine disability is 
related to the veteran's active military 
service from August 1982 to June 1986 or 
events therein.  The examiner is also 
asked to discuss the impact, if any, of 
the veteran's work related injuries in 
1989 and 1998 on any current cervical 
spine disability.  

All findings, and the reasons and bases 
therefore, should be set forth in detail.  

6.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
cervical spine disability.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


